Order denying motion of defendant Umans to dismiss amended complaint as against him reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The action is brought for rescission; and while plaintiff may have an action at law against defendant Umans for damages, he may not maintain the action for rescission, because Umans was not a party to the contract. (Ritzwoller v. Lurie, 225 N. Y. 464.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.